Citation Nr: 1425706	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  12-01 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to a disability rating greater than 50 percent for generalized anxiety disorder (previously diagnosed as anxiety neurosis with post-traumatic causalgic disorder, left arm).  

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for residuals of a head injury.  

4.  Entitlement to service connection for a bilateral eye disorder.

5.  Entitlement to service connection for a left arm disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1967.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia which, in part, increased the Veteran's disability rating for service-connected generalized anxiety disorder to 50 percent disabling effective April 28, 2009 and denied service connection for an upper back disorder, residuals of a head injury, a bilateral eye disorder, and a left arm disorder.    

In August 2013, the Veteran and his wife provided testimony at a Board videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of this proceeding has been associated with the claims file.  Significantly, during this hearing the Veteran indicated that his claim for an upper back disorder was actually a claim for the whole back.  Following the August 2013 hearing, the Veteran submitted additional evidence in connection with his claims, accompanied by a waiver of RO review.  38 C.F.R. § 20.1304 (2013).  Therefore, the Board may properly consider such newly received evidence.

The Board notes that, in addition to the paper claims file, there are two separate paperless claims files associated with the Veteran's claims, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals VA treatment records dated from October 2012 through June 2013, which were considered by the agency of original jurisdiction (AOJ) in the June 2013 supplemental statement of the case (SSOC).  The remaining documents in both Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The issues of entitlement to service connection for a back disorder, residuals of a head injury, a bilateral eye disorder, and a left arm disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's generalized anxiety disorder has been manifested by no more than some occupational and social impairment with reduced reliability and productivity due to such symptoms as depressed mood; anxiety; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; impairment of short- and long-term memory, for example, retention of only highly learned material, while forgetting to complete tasks; circumstantial, circumlocutory, or stereotyped speech; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for a disability rating greater than 50 percent for generalized anxiety disorder are not met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 9400 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In a claim for an increased evaluation, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In this case, the Veteran filed his service connection claims on appeal by letter dated April 2009, at which time he also alleged that his "physical condition" prevented him from earning an income.  The RO construed this as raising the service connection claims as well as a claim of entitlement to a total disability rating based upon individual unemployability (TDIU).  In response, the RO sent the Veteran a VCAA letter in October 2009 which, inter alia, notified him of the criteria for establishing TDIU.  This letter advised him of the relative duties upon himself and VA in developing his claim, how VA determines disability ratings and how VA determines an effective date of award.  He was also advised to send any treatment records related to his condition, or statements from himself or people who have witnessed how his claimed disabilities affected him.  

Thereafter, the RO issued a rating decision in March 2010 which awarded an increased rating for generalized anxiety disorder as an issue underlying the TDIU claim.  The Veteran ultimately appealed the increased rating claim, but did not appeal the TDIU claim.

Technically, the October 2009 VCAA letter does not specifically include the Veteran's claim for an increased rating for his generalized anxiety disorder.  This being the case, the VCAA notice was defective. 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has previously held that any notice error was presumed prejudicial and must result in reversal unless VA showed that the error did not affect the essential fairness of the adjudication by demonstrating that the essential purpose of the notice was not frustrated.  Sanders v. Nicholson, 487 F.3d 881, 889 (2007).  However, the United States Supreme Court reversed that decision based on a finding that the Federal Circuit's framework for harmless-error analysis was too rigid and placed an unreasonable evidentiary burden upon VA.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  The Supreme Court held that a mandatory presumption of prejudicial error in every instance of defective notice was inappropriate and that determinations concerning harmless error should be made on a case-by-case basis.  Id.  

In the instant case, neither the Veteran nor his representative has identified any deficiency in notice which would compromise a fair adjudication of the claim.  Nevertheless, the Board has considered whether the defective notice provided to the Veteran resulted in prejudicial error. 

In this regard, the Board observes that, although the Supreme Court reversed the presumptive prejudice framework set forth in Sanders, it did not find fault with the analysis for determining whether a VCAA notice error affected the essential fairness of the adjudication.   Accordingly, where there is a defect in the content of VCAA notice, it may be established that such error did not affect the essential fairness of the adjudication by showing that the essential purpose of the notice was not frustrated.  See Sanders at 889.  Such a showing may be made by demonstrating, for example, (1) that the claimant had actual knowledge of what was necessary to substantiate the claim and that the claim was otherwise properly developed, (2) that a reasonable person could be expected to understand from the notice what was needed to substantiate the claim, or (3) that the benefit could not be awarded as a matter of law.  Id. 

In this case, the evidence of record reflects that a reasonable person could have been expected to understand what was needed to support the Veteran's claim based on notice that was provided to him during the course of his appeal.  Specifically, the October 2009 TDIU notice provided the Veteran the general criteria for establishing a disability rating and effective date of award as well as the relative duties on the part of the Veteran and VA in obtaining this evidence.  Additionally, the March 2010 rating decision, the November 2011 statement of the case (SOC), and the June 2013 SSOC informed the Veteran of the evidence necessary to justify a higher rating for his generalized anxiety disorder.  Such documents further notified him of the diagnostic code his psychiatric disorder was rated under and what was required for a higher rating. 

Moreover, the Board finds that the Veteran had actual knowledge of what was necessary to substantiate his claim of entitlement to an increased rating for generalized anxiety disorder.  In this regard, during the August 2013 Board hearing, the Veteran argued that his psychiatric disorder was more disabling than currently evaluated.  Thereafter, the Veteran's representative submitted updated VA clinic records for Board review in adjudicating this case.  Based on the Veteran's own statements and the actions by his representative, the Board finds that the Veteran has demonstrated actual knowledge of the evidence and information necessary to substantiate his claim of entitlement to an increased rating for generalized anxiety disorder.   

For the foregoing reasons, the Board finds that VA's failure to provide the Veteran with adequate VCAA notice with respect to the increased rating claim did not affect the essential fairness of the adjudication of his claim and, therefore, such error is harmless.  Accordingly, the Board finds that VA has satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)(1). 

VA has a duty to assist a claimant in the development of the claim.  This duty includes assisting the claimant in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Veteran's service treatment records as well as post-service VA and treatment records have been obtained and considered.  Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded VA examinations in January 2010 and October 2012.  The Board notes that these examination reports contain all findings necessary to adjudicate the claim.  Since the last examination was conducted in October 2012, the Board does not find that the lay or medical evidence suggests an increased severity of symptoms to the extent that higher schedular rating may still be possible.  See VAOPGCPREC 11-95 (Apr. 7, 1995).  Neither the Veteran nor his representative has alleged that either the January 2010 or October 2012 examination reports are inadequate for rating purposes.  Moreover, the Board finds that the most recent VA examination, dated October 2012, is adequate in order to evaluate the Veteran's service-connected disability as it includes an interview with the Veteran, a review of the record, and a full examination addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

Additionally, in August 2013, the Veteran was provided an opportunity to set forth his contentions during hearings before the undersigned AVLJ.  The provisions of 38 C.F.R. § 3.103(c)(2) require that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the August 2013 hearing, the undersigned noted the issues on appeal.  Also, information was solicited regarding the severity of the Veteran's psychiatric symptoms from both the Veteran and his spouse.  The undersigned clarified that his only treatment occurred at VA.  After that hearing, the Veteran's updated VA treatment records were obtained with a waiver of AOJ consideration of such evidence.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained. See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted other than VA treatment records.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim for an increased rating.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Overall, the Board finds that the evidence of record is sufficient to decide the claim adjudicated herein, and that there is no reasonable possibility that any further assistance would aid in substantiating the claim.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).



II. Analysis

The Veteran seeks a higher disability rating for his service-connected generalized anxiety disorder.  Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may also be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  See generally 38 U.S.C.A. § 5110(b)(2).  
	
The Veteran's service-connected generalized anxiety disorder is evaluated under the criteria of DC 9400.  See 38 C.F.R. § 4.130.  A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. Higher scores correspond to better functioning of the individual. 

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).  

The words "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A review of the claims file shows that the Veteran was hospitalized for an apparent psychotic episode approximately three years or less after his discharge from service in September 1967.  Specifically, a February 1970 statement from Dr. W.B.W. shows that the Veteran had a history of "nervousness" and was previously hospitalized.  Also, VA treatment records show that the Veteran was hospitalized for approximately two weeks due to complaints of left arm pain with a lack of organic findings or diagnosis.  The diagnosis was conversion hysteria.

The Veteran submitted a claim for service connection for a "nervous condition" in April 1970 and, by rating decision dated in June 1970, the RO granted service connection for anxiety neurosis with post-traumatic causalgic disorder, assigning a 30 percent disability rating effective February 11, 1970.  This 30 percent rating was continued by rating decision dated in April 2007.  Notably, the April 2007 rating decision recharacterized the Veteran's psychiatric disability from "anxiety neurosis with post-traumatic causalgic disorder, left arm" to "generalized anxiety disorder" consistent with the diagnosis offered in a January 2007 VA psychiatric examination report.  

The Veteran submitted the current claim on appeal in April 2009.  In pertinent part, the Veteran's VA treatment records include a mental status examination in March 2009 which was unremarkable for any significant deficiency.  

During the January 2010 VA examination the Veteran reported experiencing insomnia, sleeping four to five hours per night at most, for the past two years.  He also had a severe, noticeable tremor resulting in extreme difficulty holding objects and dropping things frequently.  This had worsened significantly in the past year.  The Veteran had to hold his right hand to avoid violent shaking.  The Veteran also reported a history of pain, increasing in severity since his military discharge, which caused severe impairment and led to him being doubled over.  The Veteran rated the pain as between seven and eight with medication.  The Veteran had poor depth perception since the age of four which led to injuries and dropping objects.  He was tearful and apprehensive during the examination due to him being 90 minutes late for his appointment on account of getting lost, difficulty parking, and difficulty ambulating.  The Veteran reported being fearful of the examiner's reaction to the point of tears.  The Veteran further reported anxiety and worry which had worsened over the past year due to an increase in his medical impairment.  The Veteran also reported severe depression over the past two years.  Finally, the Veteran reported social isolation in the past year due to tremors with the exception of attending church.  

On psychiatric examination the Veteran was clean, neatly groomed, and appropriately dressed.  Psychomotor activity was described as fatigued and tense.  Specifically, it was noted that the Veteran was shaking with a very significant tremor, unable to sit up straight, and was bent over due to pain and looking at the floor.  Speech was hesitant, soft, or whispered.  The Veteran was cooperative towards the examiner but his affect was constricted.  The Veteran's mood was described as anxious, hopeless, depressed, and dysphoric.  He was unable to do serial 7's or spell a word forward and backward.  The Veteran's orientation was intact to person, time, and place.  Thought process and content were unremarkable and there were no delusions.  With regard to judgment, the Veteran understood outcomes of behavior.   The Veteran's intelligence was average and, with regard to insight, it was noted that the Veteran understood that he had a problem.  

With regard to sleep impairment it was noted that the Veteran only slept four to five hours per night and that it took him two to four hours to fall asleep, tossing and turning.  He would wake one to two times per night and had no terminal insomnia.  There were no hallucinations and the Veteran did not have any inappropriate behavior.  He interpreted proverbs appropriately and did not have any obsessive/ritualistic behavior.  There were no panic attacks, homicidal thoughts, or suicidal thoughts and no episodes of violence.  It was noted that the Veteran had the ability to maintain minimum personal hygiene.  With regard to memory it was noted that the Veteran's memory was mildly impaired.  

With regard to activities of daily living it was noted that the Veteran's psychiatric disorder prevented engaging in sports/exercise; severely interfered with shopping; moderately interfered with household chores, traveling, and driving; and had no effect on toileting, grooming, self-feeding, and bathing.  Specifically, the Veteran reported problems doing chores due to no feeling in his hands.  He also reported that he was nervous around others.  

The Veteran reportedly experienced severe anxiety and worry since 1967.  He found it difficult to control the worry, however, the Veteran also reported that he did not report these symptoms to his treating physicians.  The Veteran was easily fatigued and reported difficulty concentrating.  He also experienced restless sleep and insomnia.  The examiner wrote that these symptoms caused significant clinical distress and mild occupational and social impairment.  

Occupationally, it was noted that the Veteran had been retired for approximately two years.  Previously he worked as a bottle water distribution supervisor until six years earlier.  Thereafter he was a self-employed carpenter until about two years earlier.  The examiner diagnosed generalized anxiety disorder and assigned a GAF of 65.  Significantly, the examiner noted that the claims file had not been available for review and no medical records beyond remote clinical data from the Salem VA Medical Center were available.  The examiner opined that there was not total occupational and social impairment due to mental disorder signs and symptoms.  Furthermore, the examiner opined that the Veteran's mental disorder signs and symptoms did not result in deficiencies in judgment, thinking, family relations, work, mood, or school.  The examiner did opine that there was reduced reliability and productivity due to mental disorder symptoms.  Specifically, the examiner wrote that the Veteran was extremely anxious and tearful.  The Veteran had to get up an hour early to assure that he was on time.  He had an extremely severe anxious disposition and worried that something terrible would happen.  According to the examiner, this impaired his ability to function in a work environment but did not prevent it.  

Thereafter, the Veteran's VA clinic records are significant for an August 2010 depression screen which was suggestive of severe depression.  He subsequently described a depressed mood, sleep impairment due to pain, an increasing tendency towards social isolation due to his inability to carry a conversation, decreased concentration and feelings of hopelessness, helplessness and worthlessness.  An October 2010 psychiatric consultation was significant for findings of impairment of mood and affect, memory lacunae suggestive of cognitive deficits, poor insight, and questionable judgment due to cognitive deficits affecting executive function control.  The Veteran's orientation was impaired as to the date, and his general knowledge was between intermediate to poor.  A GAF score of 50 was assigned.  Another examination that same month, after a hospitalization wherein VA neurologists attributed tremor symptoms as part of a conversion disorder, noted that the Veteran demonstrated poor insight and questionable judgment due to secondary gain issues.  He openly admitted he was seeking VA compensation.  A GAF of 55 was assigned.

A November 2010 VA clinic record included the spouse's description of the Veteran being depressed with no energy and him not talking.  He was diagnosed with Parkinson's disease in January 2011.  In February 2011, he was assigned a GAF score of 55-60.  His only significant finding was for poor insight.  A July 2011 mental status examination showed that the Veteran's orientation for date and county were absent.  He had GAF scores of 51 (July 2011), 50 (September 2011), 50 (October 2011), 50 (November 2011), 55 (December 2011), 55 (January 2012), 55 (April 2012), 65 (July 2012) and 55 (October 2012). 

During an October 2012 VA examination, the examiner continued a diagnosis of generalized anxiety disorder.  It was noted that no significant changes were found in the Veteran's overall level of anxiety symptoms and related functional impairments since his last examination.  He also reported some associated symptoms of depression secondary to his chronic anxiety, multiple medical problems, financial problems, and chronic pain.  The examiner also diagnosed cognitive disorder NOS (not otherwise specified).  Specifically, it was noted that, in recent years, the Veteran had developed mild/moderate difficulties secondary to his Parkinson's disease.  Significantly, the Veteran's anxiety and depression were noted to be impacting his concentration and short term memory.  A GAF score of 55 was given.  The VA examiner also noted the following GAF scores within VA treatment records in the claims file: 50 (November 2011), 55 (December 2011). 55 (January 2012), 55 (April 2012), 65 (July 2012), and 55 (October 2012).  

It was noted that the Veteran did have more than one mental disorder and that it was possible to differentiate what symptoms are attributable to each diagnosis.  With regard to the generalized anxiety disorder, it was noted that the Veteran exhibited excessive anxiety and worry, occurring more days than not, for more than six months.  He found it difficult to control the worry and exhibited restlessness, fatigue, muscle tension, concentration difficulties, and sleep disturbance.  According to the examiner, these difficulties caused clinically significant distress and impairment in function.  With regard to the cognitive disorder, it was noted that the Veteran exhibited concentration and memory difficulties secondary to his Parkinson's disease.  

The examiner summarized the Veteran's level of occupational and social impairment as follows: occupational and social impairment with reduced reliability and productivity.  The examiner further noted that it was not possible to differentiate what portion of the occupational and social impairment experienced by the Veteran is caused by each of his mental disorders.  Specifically, the examiner wrote that the Veteran's anxiety, intermittent depressed mood, and Parkinson's disease were all impacting his cognitive functioning.  As such, the examiner wrote that it would be impossible to differentiate which portion of his cognitive impairments were attributable to each diagnosis without resorting to mere speculation.  It was noted that the Veteran exhibited ongoing severe anxiety and worry about his multiple health problems, his Parkinson's disease being among them.  

It was noted that the examiner reviewed the claims file, psychometric tests and questionnaires administered in connection with the examination, and electronic VA medical records.  Notably, since the Veteran's last VA examination, he continued to live with his wife of 45 years in a home that he had been renting from their daughter for the past three or four years.  The Veteran's wife worked full-time as a hospital admissions clerk at a local hospital.  The Veteran became tearful as he spoke about his wife's work, as he felt badly that he had to rely on her financially and felt that "she deserves a lot more."  The Veteran reported that he and his wife get along well.  They attended church regularly and occasionally went out to eat.  The Veteran had one adult married daughter and two grandchildren and he got along well with his daughter and son-in-law.  The Veteran also had a sister in the area the he visited once or twice per week.  He also had another brother in the area that he got "along fine" with as well as a brother who lived out of state.  The Veteran reported that he had no other social contacts other than family.  He belonged to no social groups, clubs, or organizations.  His relationships with people from church were reportedly superficial.  

The Veteran reported that he liked to get outside by himself as much as he could.  This past summer, he raised a small vegetable garden.  He watched television in the evenings, generally the news and the weather. 

The Veteran's overall psychosocial impairment due to mental disorder appeared to be moderate, due to his severe, chronic anxiety and worry about his health problems/chronic pain, due to his worry about family finances, and due to his very limited social interests and engagements.  

The Veteran had not been formally employed since his last VA examination.  He retired four years earlier after working 30 plus years as a supervisor in a shipping department in a garment factory, a brief stint as a shipping supervisor at an air conditioner factory, and a brief stint as a line worker at a bottled water factory.  The Veteran reported that he felt good about his work at these facilities.  He reported that he usually got along well with his bosses and co-workers.  

The Veteran indicated that he and his grandson had been doing some light maintenance work for a neighbor's summer home (cleaning and mowing), but over the past year or so his grandson had done the actual physical labor.  

The Veteran reported that he was receiving Social Security retirement benefits as well as VA disability compensation but that money was "very tight."  He reported that he might be able to work if he had some type of sedentary work in which he would be able to move around occasionally to relieve his pain and stiffness.  The examiner noted that the Veteran's occupational impairment due to mental disorders alone appeared to be moderate, due to his constant preoccupation with his medical problems/chronic pain and had mild/moderate cognitive impairment secondary to Parkinson's disease, anxiety, and depression.  

Since the Veteran's last examination he had been seen for regular interval appointments by a psychiatrist at VA for medication checks and brief supportive psychotherapy.  His last such appointment was in October 2012.  It was noted that the Veteran had a mood disorder due to Parkinson's disease, a cognitive disorder due to Parkinson's disease, and a generalized anxiety disorder.  It was noted that the Veteran took medication to control his psychiatric disorders.  The Veteran denied any negative side effects from the medications.  He seemed to find them beneficial.  The Veteran denied any arrests or significant legal difficulties since his last examination.  He also denied any self-injurious or suicidal behaviors.  The Veteran denied the use of alcohol or illicit drugs but did report smoking a package of cigarettes per day which he had done for over 50 years.  The Veteran reported that he was hospitalized for three or four days at a VA facility a few years earlier due to "severe tremors."  

The Veteran reported chronic and severe pain in his lower back, neck, hips, arms, and head.  He also reported difficulty with his eyes, mainly depth perception, resulting in many falls.  The Veteran also reported experiencing tremors related to his Parkinson's disease.  He reported a recent incident several months earlier in which he lost consciousness in the bathroom and his wife found him on the floor.  

With regard to the Veteran's psychiatric symptoms, the examiner noted that the Veteran experienced the following: depressed mood; anxiety; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; impairment of short- and long-term memory, for example, retention of only highly learned material, while forgetting to complete tasks; circumstantial, circumlocutory, or stereotyped speech; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

Significantly, there was no evidence of the following: suspiciousness; panic attacks; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; memory loss for names of close relatives, own occupation, or own name; flattened affect; speech intermittently illogical, obscure, or irrelevant; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; gross impairment in thought processes or communication; difficulty in adapting to stressful circumstances, including work or a worklike setting; inability to establish and maintain effective relationships; suicidal ideation; obsessional rituals which interfere with routine activities; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; neglect of personal appearance and hygiene; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; or disorientation to time or place.  

The Veteran reported that his biggest complaints were forgetfulness and becoming irritable around crowds of people.   

On mental status examination the Veteran was alert.  His attention and concentration abilities appeared adequate for the purpose of the interview, but he reported subjective difficulties such as forgetfulness during a conversation.  He was able to do serial sevens to 51 with two errors.  He was also able to correctly calculate change from a $5.00 bill with a $2.70 purchase without apparent difficulty.  With regard to orientation, the Veteran was oriented to person, place, time, and situation.  The Veteran was adequately groomed.  With regard to psychomotor activity, the Veteran was initially very tremulous and his gait was unsteady.  He used a cane and held onto the walls as he came into the interview room.  His tremulousness subsided somewhat as the interview progressed, but he continued to exhibit a resting tremor of the right hand/arm.  When completing the questionnaires at the beginning of the session, the Veteran's tremulousness was quite pronounced and he attempted to hold his writing hand with the non-dominant hand to bring the shaking under better control.  He even spoke to his hand as if trying to quell the shaking in that manner.  He sat throughout much of the interview with a forward leaning posture in his chair.  On more than one occasion he stood up to stretch his neck and back in a rather unusual manner against the wall.

The Veteran's speech was somewhat soft spoken but normal in rate and prosody.  The Veteran was pleasant and cooperative towards the examiner but quite anxious.  His affect was described as mildly/moderately restricted and he exhibited some spontaneous humor and smiling.  With regard to his mood, anxiety was the most prominent mood exhibited.  He also spoke of a depressed mood at times.  The Veteran's thought processes were logical, sequential, and goal oriented.  His thought content centered on financial concerns and his ability to pay his bills.  There were no crystalized delusions.  Sometimes he felt that someone was watching him or was after him.  This usually happened when he was alone, above two or three times per week, and lasted just for a few minutes.  There were no hallucinations but the Veteran reported occasional visual illusions of shadows or "spots."  With regard to judgment it was noted that the Veteran understood outcome of behavior.  His intelligence was low average to average.  With regard to abstract thinking, the Veteran gave rather concrete interpretations to proverbs but there were no indications of thought disorder or psychosis.  Insight was fair to poor.  

With regard to sleep impairment, the Veteran reported chronic sleep impairment, specifically multiple awakenings throughout the night.  He reported that with his current sleep medications he was able to sleep two to three hours at a time and then awake for an hour or so.  He estimated that he usually gets about three to four hours of sleep per night.  There was no inappropriate behavior or obsessive/ritualistic behavior.  He did report that he frequently double checks things that he has to remember, or double check his change when making purchases.  There were no panic attacks, suicidal, or homicidal thoughts.  The Veteran's impulse control was good but he reported that he sometimes felt like he was "blowing up, coming apart or something."  The Veteran's personal hygiene was reportedly good.  He reported ongoing difficulty with memory and forgetting things.  Remote memory appeared grossly intact but he did have some difficulty with historical dates and time frames. Recent memory was also grossly intact, but he reported subjective difficulties.  The Veteran was able to accurately recall recent news events as well as his recent psychiatric treatment events.  Immediate memory was of mild to moderate impairment but, again, the Veteran reported subjective difficulties.

With regard to activities of daily living, the Veteran experienced mild/moderate impairment with household chores due to his physical limitations.  He would help his wife with the dishes and would take out the trash but had difficulty making the beds and doing yard work due to his back pain.  The Veteran avoided shopping as much as possible but did occasionally make short trips into a store for small purchases.  There was no impairment with regard to dressing/undressing as well as toileting.  With regard to eating/food preparation, there was minimal/mild impairment as he is forgetful about leaving food on the stove.  There was mild impairment with bathing/grooming due to falling.  There was mild impairment administering medications as his wife assisted him with this.  The Veteran did not exercise at all due to physical limitations.  There was severe impairment with regard to driving/traveling as he cannot focus and gets confused.  He described a recent incident where he drove somewhere but could not remember how he got there.  With regard to other recreation it was noted that there was moderate impairment due to his limited range of activities.  He enjoyed fishing in the summer with his grandson and watching television. 

Thereafter, the Veteran was assigned GAF scores of 50 (November 2012), 65 (January 2013), and 55 (April 2013) in the VA clinic setting.  His clinic findings were significant for his February 2013 report of insidious onset of cognitive difficulties.  A magnetic resonance imaging scan of the brain was interpreted as showing chronic small vessel ischemia.  At the April 2013 mental health follow-up, the Veteran was described as clean and casually dressed.  There was a tremor of his upper extremities.  The quality and rate of his communication was normal although his volume was a little low.  He described his mood as "doing OK."  His affect was restricted.  His judgment and insight were "ok."  His cognition was generally intact, his thought process was linear and his thought content was generally appropriate.  He had no hallucinations, suicidal ideations or homicidal ideations.

During the August 2013 Board hearing the Veteran and his wife testified that his generalized anxiety disorder causes him to have nightmares and makes it difficult for him to be in public.  

Based on these findings, the Board finds that the evidence of record does not substantiate an evaluation greater than 50 percent.  At the outset, the Board notes that, in addition to generalized anxiety disorder, the medical evidence also reflects a current diagnosis of cognitive disorder.  Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As above, while the October 2012 VA examiner opined that it was possible to differentiate the Veteran's psychiatric symptoms between his two separate psychiatric diagnoses, he later indicated that it was not possible to differentiate what portion of the occupational and social impairment experienced by the Veteran is caused by each of his mental disorders.  Hence, the Board has considered all of the Veteran's psychiatric symptoms in evaluating his service-connected generalized anxiety disorder.

At no time since the April 2009 claim for an increase has the Veteran met the criteria for the next higher rating.  As above, the Veteran and his spouse describe symptoms such as depression, no energy, social isolation, concentration and memory impairment, sleep impairment, irritability, severe anxiety and worry.  He has endorsed feelings of hopelessness, helplessness and worthlessness. 

The clinic findings have been significant for some impairment of mood, affect, memory, concentration, orientation, insight and judgment.  With respect to memory and concentration, the Veteran has demonstrated an inability, at times, to perform serial 7's or spell words forwards and backwards.  The Veteran describes having to double check tasks, and sometimes forgetting things like food on the stove.  He has severe impairment for driving a car.  However, the Veteran has also shown an ability to calculate change without difficulty.  

On two occasions, the Veteran's orientation was impaired as to the date and county, but otherwise he has been oriented to time and place.  He has been capable of attending to his activities of daily living.  The Veteran has also been described, at times, as demonstrating poor insight and judgment.

However, the Veteran has not demonstrated any significant impairment of thought process or thought content.  His speech is low in volume but has otherwise been unremarkable other than the description of circumstantial, circumlocutory or stereotyped speech on VA examination in 2012.  There are no significant impairments due to hallucinations, suicidal ideations or homicidal ideations.  There have been no violent outbursts.  He maintains good hygiene and appearance.

Overall, the VA examiners in 2010 and 2012 have described these symptoms as resulting in mild to moderate impairment, which is consistent with the criteria for a 50 percent rating.  

Throughout the course of this appeal, the Veteran has been married to his wife and maintains a significant relationship with their daughter, son-in-law, grandchildren, as well as extended family.  As for industrial impairment, while the Veteran has been unemployed since approximately 2008, the Veteran reported during the January 2010 VA examination that his unemployment was due to age and not due to disability.  At the October 2012 examination, the Veteran felt capable of working a sedentary job if accommodations could be made for his physical impairments.  At that examination, the VA examiner described the Veteran as demonstrating depressed mood, anxiety, chronic sleep impairment, mild memory loss such as forgetting names or directions, circumstantial circumlocutory or stereotyped speech, disturbances in motivation, and difficulty in establishing and maintaining effective work and social relations.

Collectively, these symptoms suggest occupational and social impairment with reduced reliability and productivity, the level of impairment consistent with a 50 percent rating.  As such, the Board finds that his generalized anxiety disorder has more nearly approximated the criteria for a 50 percent rating during the entire period on appeal.
	
While the Veteran has not demonstrated all of the symptoms associated with the 50 percent rating criteria, the Board is well aware that not all of the demonstrative symptoms must be shown to warrant a higher rating.  In this case, the Board finds that the Veteran's overall symptomatology picture does not meet, or more nearly approximate, the criteria for a rating greater than 50 percent.  The Veteran does demonstrate some deficits in orientation - on two occasions he was not cognizant of the date or county in the VA clinic setting.  However, the VA clinic records and VA examination reports generally report that the Veteran has been fully oriented and, as such, this deficit is not severe or chronic.  

The Veteran's memory loss has been described as mild to moderate in degree and has not progressed to a loss of memory for names of close relatives, own occupation or own name.  Additionally, the Veteran has been described as having difficulty in establishing and maintaining effective work and social relationships.  However, the Veteran has described maintaining excellent relationships with multiple family generations.

Otherwise, the Veteran does not demonstrate the examples which tend to support a rating greater than 50 percent such as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.

As instructed in Mauerhan, the Board must take into account all factors which may justify a rating greater than 50 percent.  The Veteran's GAF scores have ranged from 50 to 65 which represents impairment of psychological, social and occupational functioning on the borderline with serious in degree to mild and moderate in degree.  Additionally, the VA examiners have generally described the Veteran's overall symptomatology to be mild to moderate in degree resulting in no more than occupational and social impairment with reduced reliability and productivity. 

In the opinion of the Board, the Veteran's overall psychological, social and occupational functioning and extent of generalized anxiety disorder symptomatology falls well short of the criteria for a 70 percent or 100 percent rating under DC 9400 for any time during the appeal period.

In so finding, the Board has found that the descriptions of symptomatology and limitations provided by the Veteran and his spouse are credible and consistent with the evidentiary record.  Their lay reports have been relied upon, in part, to support the assigned 50 percent rating.  To the extent that they argue for a higher rating still, the Board places greater probative weight to the findings and opinions of the VA medical examiners and clinicians who have greater expertise and training than the Veteran and his spouse in evaluating the nature and severity of his psychiatric disorder.  There is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).

Therefore, for the foregoing reasons, the Board finds that the Veteran is not entitled to a rating in excess of 50 percent for generalized anxiety disorder for any time during the appellate period.

The above determination is based upon consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point pertinent to the period under consideration did the Veteran's adjustment disorder reflect so exceptional or so unusual a picture as render inadequate the schedular criteria for rating his disability.  See 38 C.F.R. § 3.321(b).

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extra-schedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extra-schedular rating.  Id.   

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extra-schedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The issue at hand involves the appropriate disability rating for service-connected generalized anxiety disorder.  The disability rating assigned is based on rating criteria which provide examples of the types of impairment expected of the particular disability level, but the rating analysis takes into account all factors which contribute to social and industrial impairment.  Mauerhan, 16 Vet. App. 436 (2002).  In adjudicating this case, the Board has considered all aspects of disability attributable to service-connected generalized anxiety disorder. 

The Board finds that the currently assigned disability rating reasonably describes the Veteran's disability level and symptomatology for the entire appeal period.  Notably, a higher schedular rating is available but the Board has determined that those criteria have not been met.  Thus, there is no basis for extra-schedular referral at this time.

Finally, if a veteran asserts entitlement to TDIU during the pendency of a claim for higher rating, that matter is considered a component of the higher rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Notably, the Veteran retired in 2008.  Here, the increased rating claim on appeal stems from an application for TDIU benefits.  However, the Veteran was explicit in stating that his unemployability was due to his "present physical condition."  After the TDIU claim was denied, the Veteran did not appeal the TDIU denial but he did appeal the rating assigned for generalized anxiety disorder and service connection claims for multiple physical disabilities which he identified as causing his unemployability.  Furthermore, at the October 2012 VA mental disorders examination, the Veteran stated that he felt capable of sedentary employment if accommodations could be made for physical disability.  Thus, on the unique facts of this case, the Board finds that a TDIU pertaining to the psychiatric disorder has not been reasonably raised and, thus, on appeal.  


ORDER

A disability rating greater than 50 percent for generalized anxiety disorder is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran contends that he has a back disorder, residuals of a head injury, a bilateral eye disorder, and a left arm disorder secondary to a March 1966 in-service incident in Korea when he fell into a three feet deep hole and hit his neck, left arm, and head.  The Veteran's service treatment records are negative for such an incident.  Significantly, an August 1967 separation examination report shows a normal "spine," "head, face, beck, and scalp," "eyes-general," and "upper extremities."  Also, in an August 1967 report of medical history the Veteran denied "arthritis or rheumatism," "bone, joint or other deformity," "painful or 'trick' shoulder or elbow," "frequent or severe headaches," "dizziness or fainting spells," and "eye trouble."  

However, post-service treatment records dated only a few years after the Veteran's discharge from military service are consistent with the Veteran's allegation of a March 1966 in-service injury.  Specifically, a February 1970 statement from Dr. J.W.M. shows that this doctor treated the Veteran for tendonitis in the left lower arm from April 1966 to May 1966 (during service).  Furthermore, a March 1970 statement from Dr. R.C.B. notes the Veteran's history of a March 1966 in-service injury with continuous trouble in the neck, left shoulder, and arm since then.  The impression was subluxations in cervical vertebrae involving spinal nerves producing a deficiency of nerve energy to the left shoulder and arm with accompanying neuralgia in area supplied by pinched spinal nerves.  

Current VA and private treatment records show psychiatric problems as early as February 1970, scleral buckle and pseudoaphekia in February 2006, multilevel degenerative changes of the cervical spine in March 2009, bilateral moderately severe median neuropathy of the wrists (carpal tunnel syndrome) in June 2009, cervical spondylosis with radiculitis of the bilateral upper extremities in November 2009, and left foraminal protrusion of L3/4 in July 2012.  Furthermore, in January 2010 correspondence the Veteran wrote that he has undergone five separate surgeries on his eyes, cataracts in both eyes, detached retinas, scleral buckles, and implants in both eyes.  

The United States Court of Appeals for Veterans Claims (Court) has held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)(i).

The Veteran has not yet been afforded a VA examination for his claimed back disorder, residuals of a head injury, a bilateral eye disorder, and a left arm disorder.  In this case, the Board finds that, despite the absence of confirmation of the March 1966 incident in the service treatment records, in light of the February and March 1970 post-service records which are consistent with the Veteran's history of an in-service injury along with complaints regarding the neck, left shoulder and arm,  and the current medical findings of disabilities of the back, eyes, and left arm is sufficient to trigger the duty on the part of VA to provide an examination as to these service connection claims.  McLendon, 20 Vet. App. at 79 (recognizing that 38 C.F.R. § 3.159(c)(4)  presents a low threshold for the requirement that evidence indicates a claimed disability may be associated military service for the purposes of a VA examination).  Therefore, the Veteran should be afforded VA examinations so as to determine the nature and etiology of any pathology that he may now have specific to a back disorder, residuals of a head injury, a bilateral eye disorder, and a left arm disorder.

Also, it appears that there are outstanding VA treatment records relevant to these claims that have not yet been associated with the claims file.  Notably, a May 2013 VA treatment record referred to a July 2012 MRI (magnetic resonance imaging) scan but there is no actual July 2012 MRI report in the claims file.  As such, on remand all updated VA treatment records, to include the July 2012 MRI report, should be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder records of the Veteran's VA treatment since April 2013, to include a reported July 2012 MRI report.

2. After obtaining any outstanding treatment records, schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of his claimed back and left arm disorders.   The claims file must be made available to the examiner for review and the examiner must state in the examination report that the claims file has been reviewed.  All indicated tests should be performed.

The examiner should indicate whether the Veteran currently has a back and/or left arm disorder.  Thereafter, he or she should provide an opinion as to whether it is as least as likely as not that a back and/or left arm disorder is related to his military service, to include whether such disorder is consistent with his reported March 1966 in-service injury. 

The examiner should specifically address the Veteran's reported history of these disorders in service, the February and March 1970 private treatment records noting this injury, the significance of the February 1970 x-ray interpreted as showing a very slightly subluxated C2, and the current findings of multilevel degenerative changes of the cervical spine in March 2009, bilateral moderately severe median neuropathy of the wrists (carpal tunnel syndrome) in June 2009,  cervical spondylosis with radiculitis of the bilateral upper extremities in November 2009, and left foraminal protrusion of L3/4 in July 2012.  A complete rationale should be given for all opinions and conclusions expressed.  

3. After obtaining any outstanding treatment records, schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of his claimed residuals of a head injury.   The claims file must be made available to the examiner for review and the examiner must state in the examination report that the claims file has been reviewed.  All indicated tests should be performed.

The examiner should indicate whether it is at least as likely as not that the March 1966 in-service head injury resulted in residual disability and, if so, identify the extent of injury residuals. 

The examiner should specifically address the Veteran's reported history of this disorder in service as well as the February and March 1970 private treatment records noting this injury.  A complete rationale should be given for all opinions and conclusions expressed.  

4. After obtaining any outstanding treatment records, schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of his claimed bilateral eye disorder.   The claims file must be made available to the examiner for review and the examiner must state in the examination report that the claims file has been reviewed.  All indicated tests should be performed.    

The examiner should identify all current disorders of the eyes.  Thereafter, he or she should offer an opinion regarding the following: 

(a) Is it at least as likely as not (50 percent or higher degree of probability) that there was additional disability due to disease or injury superimposed upon the Veteran's refractive error of the eyes during service, to include whether it is consistent with his reported March 1966 in-service injury?   

(b) Is it at least as likely as not (50 percent or higher degree of probability) that any other bilateral eye disorder had its onset during or is in any way related to his military service, to include whether it is consistent with his reported March 1966 in-service injury?

The examiner should specifically address the Veteran's reported history of this disorder in service, the February and March 1970 private treatment records noting this injury, the February 2006 private treatment record showing impressions of scleral buckle and pseudoaphekia, the many post-service eye surgeries alleged by the Veteran, the Veteran's report that a physician attributed his early age cataracts to trauma and the medical treatise article discussing trauma as a possible etiology for cataracts .  A complete rationale should be given for all opinions and conclusions expressed.  

5. After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


